Citation Nr: 0021679	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from August 1967 to August 
1971.

This appeal arose from a February 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which increased the evaluation assigned 
to the service-connected PTSD from 10 to 50 percent.  In May 
2000, the veteran and his wife testified at a personal 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting in New Orleans.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the record indicates that the veteran was last 
examined by VA in December 1997.  Following this examination, 
he was treated on an outpatient basis for his PTSD.  Despite 
this, no further examination was conducted to evaluate the 
current degree of severity of his condition.  

Additionally, during his May 2000 personal hearing, the 
veteran indicated that he was still receiving treatment from 
the Baton Rouge VA Medical Center.  The last records in the 
file date from June 1998; the RO made no attempt to obtain 
any additional records.  Moreover, the veteran also stated 
that he had sought treatment from a private psychiatrist.  
Again, no attempt was made to obtain these records.

Under the circumstances, it is found that additional 
assistance would be helpful, and this case will be REMANDED 
to the RO for the following:

1.  The RO should contact the Baton Rouge 
VA Medical Center's Mental Health Clinic 
and request that they provide copies of 
the veteran's treatment records developed 
between June 1998 and the present.

2.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release of Dr. 
Zelinski's records to VA; the veteran 
should also provide a complete address 
for this physician.  Once this 
information has been received, the RO 
should contact Dr. Zelinski and request 
that he provide copies of the veteran's 
treatment records.

3.  Once the above-requested development 
has been completed and the after the 
records have been associated with the 
claims folder, the RO should afford the 
veteran a complete VA psychiatric 
examination by a qualified physician in 
order to fully assess the current nature 
and degree of severity of the service-
connected PTSD.  The examiner should 
comment on whether the veteran's PTSD is 
manifested by the following:

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships (70 percent) 
or;

total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time and 
place; memory loss for names of close 
relatives, own occupation, or own 
name (100 percent).

The examiner should perform all indicated 
special studies.  A Global Assessment of 
Functioning (GAF) Score must be provided, 
along with an explanation of what that 
scores represents.  

The claims folder must be made available 
for the examiner to review in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that the claims file has been reviewed.

4.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected 
PTSD.  If the decision remains adverse to 
the appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
otherwise in order.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




